Bergan, J.
Plaintiffs were controlled tenants of commercial store space on the ground and second floors of 425 Madison Avenue. In November, 1954, defendant landlord notified plaintiffs that their tenancies were terminated as of December 31st of that year because of a bona fide offer of rental by another tenant and that they would be evicted if they did not remove before that time. The notice was given in pursuance of subdivision (k) of section 8 of the Business Rent Law (L. 1945, ch. 314, as amd.).
*191This statute (§ 8 generally) insofar as it becomes material here prohibits the removal of any tenant from any business space “ by action or proceeding to evict or to recover possession ” unless (subd. [k]) the landlord has received a bona fide offer for rental of the premises from another tenant under certain favorable and long-term conditions enumerated in the statute.
But if such a tenant in possession is removed, in accordance with the permission contained in subdivision (k), and the “ prospective tenant shall fail, after thirty days subsequent to such dispossession, to occupy such store ” the landlord shall be liable to the tenant “ so dispossessed ” for certain enumerated damages.
The plaintiffs did not move in response to the notice served on them and a removal proceeding was commenced against them in Municipal Court on the ground the landlord was entitled to the beneficial condition described in subdivision (k). On the trial of the proceedings the parties entered into a stipulation before the court. It was agreed that the tenants withdraw their answer; that the landlord be entitled to an order for the possession of the premises; and that the landlord pay the tenants $1,500 immediately after their removal and that general releases be executed by the parties. The $1,500 was deposited by the landlord in escrow.
The first cause of action against the landlord is based on the failure of the proposed new tenant, described in the notice and in the eviction proceedings, to occupy within thirty days of plaintiffs’ dispossession the premises which plaintiffs had occupied. This cause has been dismissed at Special Term. No fraud or deception is pleaded or suggested by appellants.
It will be seen that although an order for the possession of the premises was entered in the Municipal Court, its entry was not against the resistance of the plaintiffs, but rather with their consent and for a consideration of $1,500 which they thought adequate to warrant their consent. The literal words of the statute seem to predicate a right of action against a landlord upon a removal by some actual force of public power or the effect of the imminence of such force. The general provisions of section 8 refer to a tenant “ removed ” from business space; and the subdivision ,(k) provisions authorizing the action against the landlord provide for liability in favor of a tenant “ dispossessed ”.
Thus, it has been held that a tenant who removes himself from property as the result of a written threat to commence a proceeding is not entitled to recover under this statute (Rosner v. Textile *192Binding & Trimming Co., 300 N. Y. 319). See, also, Joanette Juniors v. Board of Home Missions of Cong. & Christian Churches (298 N. Y. 826). On the other hand in Sno-Wite v. Gerald Operating Corp. (297 N. Y. 1007), a tenant who removed after a summary proceeding was commenced was held entitled to maintain the action. And, similarly, a tenant who consented to the entry of an order of dispossession after the commencement of the summary proceeding against him and voluntarily removed from the premises was held to have been dispossessed and entitled to the benefit of section 8 (Kauffman & Sons Saddlery Co. v. Miller, 298 N. Y. 38).
Only the mere formality of signing the release agreed to be executed remains to be done to entitle plaintiffs to payment of the agreed consideration. Both in its formalization by stipulation on the record in open court, and in its substance, the agreement to take $1,500-and in exchange to execute a release and to vacate the premises is a valid contract supported by a separate and valuable consideration.
It is true enough that the petition in Municipal Court which Set in motion the removal proceedings alleged that the landlord sought possession for the special purpose sanctioned by the statute; If, yielding to the weight of power implied by the institution of the judicial proceeding, the tenant moved out, a cause of action would quite certainly exist, as it did in the Kauffnian & Sons case (298 N. Y. 38, supra) when the statutory purposes pleaded in the petition were not later realized.
The alternatives confronting the tenants on the institution of the removal proceeding were quite sharply delineated. They could move, or what amounts to the same thing, wait to be evicted; and if the landlord did not use the premises within the statutory time for the statutory purpose, a cause of action would thereupon ripen; or, if in the development of later events it was seen the premises were used for the statutory purposes, nothing actionable would germinate either from removal by force of judicial power or by the tenant’s yielding to the imminent force of that power.
But neither of these alternatives affecting rights under the statute was embraced by these plaintiffs. They considered the possibility that what it was alleged in the petition in the eviction proceeding the landlord intended to do with the premises, might not be done. They entered into a bargain disposing of that contingency by settlement.
There was no need for the landlord to pay money to the tenants to yield up their opposition to the eviction proceeding *193if the landlord was certain to nse the premises for the purposes prescribed by statute — for in that event the tenants would not be entitled to recover for eviction.
It was, therefore, an uncertain future event that was resolved by the settlement. The plaintiffs did not intend to, and did not, reserve any right of action against the landlord to survive the settlement if the landlord did not use the premises conformably with the statute. That was the very core of the subject matter of the compromise. The words of the stipulation contain no reservation. It is explicit that for the money paid by the landlord “ [g]eneral ” releases shall be executed. Mor is it possible to read any reservation by implication of a right to sue on the subject matter of the very contingency that was being composed by settlement.
The bargain included the right to formal entry of an order in the proceeding; but to describe it this way is surely to describe it incompletely. Plaintiffs agreed to such an order and vacated because they were paid to vacate. Because there was, in pursuance of a bargain and sale, a formal order of removal entered does not analogize this case to Kauffman & Sons (supra). That case had a consent order of removal; but it was a consent induced by something quite different from the inducement shown by the record before us.
This is a consent order induced by a consideration which plaintiffs hold so valuable and subsisting that in their second cause of action here they seek to get the money held in escrow while withholding the execution of the release attached to the escrow deposit. Good sense and fairness are to be read into this statute. (Kauffman & Sons Saddlery Co. v. Miller, 298 N. Y. 38, 45, supra.) It is to be construed in a “ reasonable manner ” (supra, p. 45) in the light of its design and purpose.
A tenant who settles for a good consideration his potential rights in litigation which may or may not ripen from future acts of another party is scarcely aggrieved by the formalization of the agreed purpose by an agreed form of judicial order. Such a tenant cannot reasonably come within the statutory description of a tenant “ so dispossessed ”, and we ought not in fairness so read the statute as to give these plaintiffs a right to maintain this penalizing statutory action.
But if the plaintiffs were to be deemed entirely right in their argument for such an interpretation, there have been changes in statutory structure since the decisions in Sno-Wite (297 N. Y. 1007, supra) and Kauffman (298 N. Y. 38, supra) (both in 1948) which affect the rights of the parties in this action. *194The first is an amendment to section 12 of the statute by chapter 417 of the Laws of 1952. In 1948 (L. 1948, ch. 677) this section in part provided that “ [a]ny waiver of any of the provisions of this act shall be unenforceable and void ’ ’. In 1952 this was amended to read that ‘ ‘ a release by a tenant, in writing and for a valid consideration, shall not be deemed to be such a waiver ’
A fair reading of this language is that a waiver may result from the stipulation in open court based on a valuable consideration as well as the releases to be given by the tenant in pursuance of such a consideration.
The other amendment is one first enacted in 1949 (ch. 535), and continued in substantially the same form in present subdivision (g) of section 8. This expressly allows a landlord to evict when the tenant agrees in writing to terminate his occupancy on a date certain.
A stipulation in open court fully meets the statutory condition of an u agreement in writing ’ ’; and a literal and actual eviction could follow such an agreement. This would be so especially for the reasons which we have explored, if the agreement had the support of a separate consideration. The decision in Kober v. Kopelowitz (284 App. Div. 892) moves in this direction and gives support to the order here reviewed.
The second cause of action for the recovery of the $1,500 held in escrow upon the settlement of the summary proceeding is not well pleaded in the absence of a setting up of a willingness by plaintiffs to execute a general release and it was properly dismissed with a conditioned leave to replead.
The order should be affirmed, with $20 costs.